 Case 2:21-cv-03213-JAK-MAA Document 16 Filed 05/18/21 Page 1 of 1 Page ID #:116

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV21-03213 JAK (MAAx)                                           Date     May 18, 2021
 Title        James Shayler v. 900 S. La Brea, LLC et al




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    T. Jackson                                                Not Reported
                   Deputy Clerk                                       Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                     Not Present                                               Not Present


 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK
                          OF PROSECUTION AS TO DEFENDANT MAJORMEDIA INC.

The Court, on its own motion, orders Plaintiff to show cause in writing no later than May 25, 2021 why
this action should not be dismissed for lack of prosecution regarding overdue responses, as to all
defendants. Pursuant to Rule 55 of the Federal Rules of Civil Procedure, Plaintiff shall file an
application requesting the entry of default. Plaintiff is advised that the Court will consider the filing of an
application, which complies with the federal rules, on or before the date upon which the response is
due, as a satisfactory response to the Order to Show Cause. The Order to Show Cause will stand
submitted upon the filing of an appropriate response. No oral argument will be heard unless otherwise
ordered by the Court. Failure to respond will result in the dismissal of this matter.


IT IS SO ORDERED.




                                                                                                     :

                                                              Initials of Preparer      gga for TJ




                                                                                                         Page 1 of 1
